

116 HR 3920 IH: End Employer Collusion Act
U.S. House of Representatives
2019-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3920IN THE HOUSE OF REPRESENTATIVESJuly 23, 2019Mr. Nadler (for himself and Mr. Cicilline) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo prohibit agreements between employers that directly restrict the current or future employment of
			 any employee.
	
 1.Short titleThis Act may be cited as the End Employer Collusion Act. 2.Unfair methods of competition and agreements in restraint of trade relating to restrictive employment agreements (a)DefinitionsIn this section:
 (1)Employ; employer; employeeThe terms employ, employer, and employee have the meanings given such terms in section 3 of the Fair Labor Standards Act of 1938 (29 U.S.C. 203).
 (2)Restrictive employment agreementThe term restrictive employment agreement means any agreement that— (A)is between 2 or more employers, including through a franchise agreement or a contractor-subcontractor agreement; and
 (B)prohibits, restricts, or in any way limits one employer from employing, soliciting, enticing, or hiring another employer’s employees or former employees.
 (b)Conduct prohibitedIt shall be unlawful for any entity to— (1)enter into a restrictive employment agreement; or
 (2)enforce or threaten to enforce a restrictive employment agreement. (c)ViolationAn entity who engages in the conduct described in subsection (b) not later than the date which is 6 months after the date of enactment of this Act shall be liable for—
 (1)entering into a contract in restraint of trade or commerce under section 1 of the Sherman Act (15 U.S.C. 1); and
 (2)engaging in an unfair method of competition under section 5(a)(1) of the Federal Trade Commission Act (15 U.S.C. 45(a)(1)).
 (d)Restrictive employment agreementsNothing in this Act may be construed to reduce the amount of damages available to a plaintiff in a case involving a restrictive employment agreement that is between 2 or more employers that are not affiliated with each other through a franchise agreement or contractor-subcontractor agreement.
			